Citation Nr: 9909455	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  94-07 036	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a left wrist fracture with ankylosis, currently 
rated 30 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1993 rating decision by the RO which 
granted an increased, 10 per cent, rating for the service-
connected left wrist disability.  Subsequent rating decisions 
granted increased ratings, and a 30 percent rating is 
currently in effect.  The veteran appeals for a higher 
rating.  



REMAND

The veteran in written correspondence received at the Board 
in March 1999 indicated that he wanted to appear at a hearing 
before a Member of the Board at the RO.  Therefore, in light 
this request, appropriate action must be taken at the RO.  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following action:

The RO should take appropriate steps in 
order to contact the veteran and schedule 
him for a hearing before a member of the 
Board at the local office.  Thereafter, 
all indicated action should be taken in 
this regard.  

The veteran need take no further action until notified by the 
RO.  The purpose of this Remand is to afford the veteran due 
to process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

- 3 -


